IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Skytop Meadow Community            :
Association, Inc.                  :
                                   :
            v.                     :   No. 276 C.D. 2017
                                   :
Christopher Paige and Michele      :
Anna Paige,                        :
                   Appellants      :


                                ORDER

            AND NOW, this 2nd day of February, 2018, it is hereby ORDERED
that the above-captioned opinion filed November 7, 2017, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.

                                _____________________________________
                                MARY HANNAH LEAVITT, President Judge